Citation Nr: 9906332	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  98-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  The veteran died on December [redacted], 1997.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which denied the benefit sought on 
appeal.

The appellant's claim for accrued benefits was denied by the 
RO in a February 1998 rating decision.  The appellant filed a 
notice of disagreement and a supplemental statement of the 
case dated in October 1998 was issued as to the accrued 
benefits claim.  The supplemental statement of the case 
specifically stated that the appellant must file an 
additional substantive appeal within 60 days.  A substantive 
appeal of the accrued benefits claim has not been filed, 
therefore that claim is not before the Board for 
consideration.

The appellant's claim for eligibility to dependent's 
educational assistance was denied by the RO in an August 1998 
rating decision.  A substantive appeal as to that claim has 
not been filed; therefore that claim is not before the Board 
for consideration.

The appellant's claim for pension benefits does not appear to 
have been addressed by the RO; it is therefore referred to 
the RO for further appropriate action.




FINDINGS OF FACT

1.  The veteran died on December [redacted], 1997 at the age 
of 72.  The veteran's death certificate reflects the immediate 
cause of death as cardiac "arrythmia" with an onset of 24 hours 
due to diabetes mellitus with an onset of months, due to 
metastatic lung cancer with an onset of 19 months. 

2.  The veteran was not service connected for lung cancer or 
any other disability at the time of his death.

3.  There is no competent evidence of record that the 
veteran's lung cancer was manifested during service or within 
one year following the veteran's separation from service.

4.  There is no competent evidence of record showing that the 
veteran's lung cancer was the result of exposure to ionizing 
radiation while in service.

5.  There is no competent evidence of record showing a causal 
relationship between the veteran's lung cancer and cigarette 
smoking during service.

6.  The veteran's service medical records are silent for a 
competent diagnosis of nicotine dependence.



CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO erred in denying the 
benefits sought on appeal.  The appellant maintains that the 
veteran's exposure to ionizing radiation while in Nagasaki, 
Japan during his period of active service led to his 
development of lung cancer.  The appellant further contends 
that the veteran became addicted to cigarette smoking during 
his period of active service, which also led to his 
development of lung cancer.  In sum, the appellant contends 
the veteran developed lung cancer as a result of a 
combination of exposure to ionizing radiation and cigarette 
smoking.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992). In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for lung cancer if 
manifested to a compensable degree within one year after the 
veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a duty to 
assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A.§  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996);  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted as the appellant has not 
indicated the existence of any evidence that, if obtained, 
would make her claim well grounded.

For the purpose of clarity, the Board will address the 
radiation and tobacco claims separately.


Radiation Exposure

Service connection for a disease that is claimed to be due to 
radiation exposure during service can be established by three 
different methods.  First, by submitting evidence that the 
disease is one of the 15 types of cancer that are 
presumptively service connected in accordance with 
38 U.S.C.A. § 1112(c); 38 C.F.R. §  3.309(d); second, by 
submitting evidence that the disease is one of the radiogenic 
diseases listed in 38 C.F.R. § 3.311(b) (1998) that are 
service connected if sufficient radiation exposure is shown; 
and third, by direct service connection.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996); aff'd 120 F.3d 1239 (Fed. Cir. 
1997).  

At the outset, the Board notes that at the time of his death, 
the veteran was not service-connected for any disability.

The veteran submitted a claim dated in June 1996 for service 
connection for lung cancer due to radiation exposure.  The 
veteran died on December [redacted], 1997, before a decision 
was reached in his case.  The veteran's death certificate 
reflects the immediate cause of death as "cardiac 
arrythmia" with an onset of 24 hours due to diabetes 
mellitus with an onset of months, due to metastatic lung 
cancer with an onset of 19 months.

The veteran's service medical records are silent for any 
complaints, clinical findings, or diagnoses pertaining to the 
lungs or cardiovascular system.  

In his June 1996 claim for benefits, the veteran reported 
that he was a part of the occupational forces in the Far 
East.  Personnel records reflect the veteran arrived in 
Nagasaki, Japan in September 1945.  The RO provided the 
information regarding the veteran's unit assignment to the 
Defense Nuclear Agency (DNA) in a letter dated in November 
1996, and requested that the DNA confirm the veteran's 
participation in the American occupation of Nagasaki, Japan, 
and provide an estimate of the radiation doses to which the 
veteran was exposed.  The DNA, in a response dated in 
December 1996, confirmed that the veteran was assigned to 
"B" Company, 2nd Tank Battalion, 2nd Marine Division in the 
VA-defined Nagasaki area from September 24, 1945 through 
November 30, 1945.  The DNA also noted a "worst case 
scenario" that the maximum possible dose an individual 
serviceman might have received from external radiation, 
inhalation, and ingestion was less than one rem.  The letter 
went on to note that this did not mean that any one 
individual approached that level of exposure.  It was 
probable that the great majority of servicemen assigned to 
the Nagasaki occupation forces received no radiation exposure 
whatsoever, and that the highest doses received by anyone was 
a few tens of millirem.  The DNA relied on a scientific dose 
reconstruction entitled Radiation Dose Reconstruction U.S. 
Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-
1946, (DNA 5512F) in making its determination.

The veteran's claims file contains a letter to the veteran 
dated in September 1984, received by the RO in June 1996, 
from the Project Coordinator of the Marine Corps Nuclear Test 
Personnel Review.  That letter stated in part, that "a 
'worst case' radiation dose for occupation troops [wa]s 0.630 
rem.  By comparison, the current Federal guideline for annual 
exposure to radiation workers [wa]s 5.000 rem."

The veteran submitted a statement received by the RO in June 
1996 in which he recalled his duties during his service in 
Japan, including jeep patrols within 3 miles of the A-bomb 
impact zone.  

In January 1997 the RO forwarded the veteran's claims file 
and a request for an opinion under 38 C.F.R. 
§ 3.311(b)(1)(iii) to the Compensation and Pension Services 
office in Washington, DC.  The basis for the request was that 
the veteran was found to have been exposed to ionizing 
radiation during the occupation of Nagasaki, and that he had 
developed a radiogenic disease within the presumptive period 
established under 38 C.F.R. § 3.311.  The letter provided 
background information regarding the veteran such as his 
exposure to ionizing radiation in Nagasaki, Japan, his age at 
the time of exposure (20), and the DNA assessment of a 
maximum exposure of less than one rem.  The letter also noted 
that the veteran was first diagnosed with stage IV lung 
carcinoma 41 years after exposure.  The veteran was noted to 
have smoked 1 pack of cigarettes per day from 1943 to 1994.  
It was further noted that he had worked as a gas station 
attendant, mechanic, "platerer," rancher, and denture 
repairman, and that the veteran reported he had not been 
exposed to any cancer causing substances.  The family history 
was reported as the veteran's brother having had bladder 
cancer.  See 38 C.F.R. § 3.311(e).  

In February 1997, the director of the Compensation and 
Pension Service referred the veteran's claims file to the 
Under Secretary of Health for a medical opinion as to the 
relationship between ionizing radiation exposure during 
service and the subsequent development of lung cancer.  The 
veteran was notified of this action by way of a letter dated 
in February 1997.  

In February 1997, the Chief Public Health and Environmental 
Hazards Officer, S. H. M., M.D., provided a medical opinion 
to the Compensation and Pension Service office.  In her 
opinion, Dr. M. cited that exposure to 25.5 rads or less at 
age 20 in a known, regular smoker provided a 99 percent 
credibility that there was no reasonable possibility that it 
was as likely as not that the veteran's lung cancer was 
related to exposure to ionizing radiation.  Dr. M. then cited 
her source of information.  She went on to say that another 
source of information would modify the estimate but would not 
lower the calculated exposure to a much lower level and would 
not invalidate the carcinogenic effects of smoking.  In 
summary, Dr. M. said it was unlikely that the veteran's lung 
cancer could be attributed to exposure to ionizing radiation 
in service.  

In a letter to the RO dated in February 1997, the director of 
the Compensation and Pension Service acknowledged receipt of 
a medical opinion from the Under Secretary that advised it 
was unlikely that the veteran's lung cancer resulted from 
exposure to ionizing radiation in service. 

Private medical records associated with the claims file 
reflect that the veteran was first diagnosed with carcinoma 
of the lung in June 1996.  In total there are medical 
treatment records, pathology reports, and radiology reports 
from several private physicians associated with the claims 
file.  These records reflect diagnostic testing and treatment 
of the veteran's various conditions, including carcinoma of 
the lung, for the period of May 1996 to August 1996.  Private 
physician records dated in May 1996 and June 1996 note a 
history of longstanding chronic obstructive pulmonary 
disease, smoking from the age of 17 through age 69, non-
insulin-dependent diabetes mellitus, and hypertension, well 
controlled with medication.  A May 1996 clinical record noted 
an occupational history which was "salient to the history of 
present illness with a history of plastering, including the 
use of dry asbestos powder" in the veteran's work as a 
plasterer and hodcarrier.  

In her substantive appeal of June 1998 the appellant asserted 
that her claim for service connection was "based on 
competent medical opinion stating that the lung cancer which 
caused [the veteran's] death was due to a combination of 
exposure to radiation and cigarette smoking."  The appellant 
does not reference a specific medical opinion.

As previously noted, there are three ways to establish 
service connection based upon radiation exposure.  The first 
is by presumptive service connection under 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d); secondly, pursuant to 
38 C.F.R. § 3.311(b); and, thirdly, by direct service 
connection.  The disease which the appellant claims is due to 
the veteran's radiation exposure is not one of the 15 cancers 
that are presumptively service connected in accordance with 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309.  Therefore service 
connection cannot be established under the first method. 

In regard to direct service connection, there is no assertion 
by the appellant that the veteran's lung cancer was present 
during service or manifest to a compensable degree within one 
year after service.  Additionally, there is no competent 
medical evidence to support either contention as the evidence 
of record shows that the veteran was first diagnosed with 
lung cancer in June 1996, some 50 years after service.  
Therefore, there is no evidence to establish service 
connection on a direct basis.  See 38 C.F.R. § 3.303, 3.304 
(1998).

The remaining method of establishing service connection is to 
satisfy the criteria found in 38 C.F.R. § 3.311.  As noted 
previously, the veteran's service in Nagasaki was confirmed 
by the DNA and the veteran's diagnosis of lung cancer is one 
of the listed radiogenic diseases specific to radiation-
exposed veterans under 38 C.F.R. § 3.311(b)(2)(iv).  While 
these facts satisfy two of the basic criteria, a medical 
opinion that provides a connection between the diagnosed 
condition and the exposure to radiation is required before 
service connection can be granted.

In this case, and despite the appellant's contentions, there 
is no medical opinion establishing such a connection.  In 
fact, Dr. M., on behalf of the Under Secretary for Benefits, 
determined that it was unlikely that the veteran's lung 
cancer resulted from exposure to ionizing radiation in 
service.  That opinion was based upon a finding of 99 percent 
credibility that there was no reasonable possibility that it 
was as likely as not that the veteran's lung cancer was 
related to exposure to ionizing radiation.  

Thus, the claim for service connection for lung cancer due to 
ionizing radiation is supported solely by the contentions of 
the appellant and of the veteran during his lifetime.  While 
the appellant may believe the veteran's lung cancer was the 
result of his exposure to ionizing radiation, as a lay person 
she is not qualified to offer a medical opinion.  Grottveit, 
5 Vet. App. at 93.  

Therefore, in the absence of any competent medical evidence 
providing a nexus between the veteran's lung cancer and his 
exposure to radiation in service, the appellant's claim for 
service connection for the veteran's death due to lung cancer 
resulting from exposure to ionizing radiation must be denied 
as not well-grounded.  

Tobacco Claim

The appellant further contends the veteran's death was caused 
by cigarette smoking, to which the veteran became addicted 
during service. 

The veteran's service medical records are silent for the use 
of tobacco or dependence on nicotine.  Post-service treatment 
records show no diagnosis of nicotine dependence opined to be 
related to the veteran's active service.

The veteran was diagnosed with lung cancer in June 1996. 
Private physician records dated in May 1996 and June 1996 
note a history of longstanding chronic obstructive pulmonary 
disease, smoking from the age of 17 through age 69, non-
insulin-dependent diabetes mellitus, and hypertension, well 
controlled with medication.  A May 1996 clinical record noted 
an occupational history which was "salient to the history of 
present illness with a history of plastering, including the 
use of dry asbestos powder" in the veteran's work as a 
plasterer and hodcarrier.

The veteran submitted a statement received by the RO in 
August 1996 wherein he stated that he began smoking at the 
age of 18, that he smoked one pack per day, quit often, and 
finally stopped in 1994.  

In a letter dated in March 1998, the RO requested additional 
information regarding the appellant's tobacco claim and 
requested the appellant complete and return an enclosed 
tobacco use questionnaire form.  No response was received and 
the appellant submitted no further evidence.

For clarification purposes, the Board notes that the new 
revision to the law enacted by Congress and signed by the 
President as Public Law 105-206 on July 22, 1998, [which 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service (to be codified under 38 U.S.C.A. § 1103)], 
relates only to claims filed after June 9, 1998.  It does not 
affect those claims that were filed on or prior to that time, 
such as this case.  

In regards to those claims filed prior to June 9, 1998, the 
Board must follow VA General Counsel Precedent Opinions 
(VAGCPO) related to this issue as the Board is bound in its 
decisions by the precedent opinions.  38 U.S.C.A. § 7104(c) 
(West 1991).  

VAGCPO 19-97 was issued in response to an inquiry as to under 
what circumstances service connection may be established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.

The opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 (1998) provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lung by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 3.310(a). 

In light of the VAGCPO 19-97, the Board concludes that it 
must adjudicate the issue of service connection for the cause 
of the veteran's death in this case by addressing two 
distinct sub-issues.  First, did nicotine dependence which 
allegedly began during service cause or contribute 
substantially or materially to the cause of the veteran's 
death?  Second, even if nicotine dependence did not exist, 
did cigarette smoking during the veteran's period of active 
service cause or contribute substantially or materially to 
the cause of death?

1.  Service connection secondary to nicotine dependence

Based on VAGCPO 19-97, nicotine dependence may be considered 
a disease.  Thus, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.  With regard to the first question, the Opinion held 
that the determination of whether a veteran is dependent on 
nicotine is a medical issue.

Therefore, in order for her claim to be well-grounded, the 
appellant's claim must fulfill three elements:  (1) medical 
evidence of death (which is acknowledged); (2) appropriate 
lay or medical evidence of a disease (such as nicotine 
dependence) or injury (such as exposure to carcinogens in 
cigarette smoking) in service or if appropriate within the 
presumptive period; (3) medical evidence of a link between 
the veteran's death and the claimed in-service injury or 
disease.

Medical evidence is required to show that a veteran incurred 
nicotine dependence due to service.  In this case, although 
the appellant alleges that the veteran incurred nicotine 
dependence during service, there is no medical opinion of 
record which supports her lay assessment.  There is no 
medical diagnosis of record showing that the veteran had, 
during service or at any time thereafter, a dependence on 
nicotine. Unfortunately, the appellant is not qualified to 
express a competent medical opinion as to the existence of a 
substance dependence in the veteran.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit, 5 Vet. App. at 
93.  

There is no competent evidence to suggest that the veteran's 
death was related to cigarette smoking due to a service-
acquired nicotine dependence.  Therefore, a well-grounded 
claim for service connection for nicotine dependence has not 
been established.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

In a July 1997 letter, 20-97-14, the Acting Under Secretary 
of VA for Benefits (USB) stated, in pertinent part, that for 
claims alleging a direct link between tobacco use in service 
and a current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well grounded 
claim.  

Based upon a review of the evidence of record, the Board 
finds that there is no competent medical evidence to support 
a finding that the veteran's lung cancer, which developed 
many years after the veteran's active service, was the result 
of cigarette smoking during such active service.  The 
appellant has failed to present competent medical evidence 
that the veteran's in-service smoking contributed 
substantially or materially to cause his death.  As stated by 
the Court, "where the determinative issued involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that a claim is plausible or possible is 
required."  Grottveit, 5 Vet. App. at 93.  The record does 
not reveal that the appellant possesses any medical expertise 
and indeed she has not claimed such expertise.  Thus, the 
appellant's lay medical assertions to the effect that the 
veteran's use of tobacco in service caused or substantially 
or materially contributed to the cause of his death have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit, 5 Vet. App. at 93.

The evidence of record does not contain any medical evidence 
relating the cause of the veteran's death to cigarette 
smoking during service or that he became dependent upon 
cigarette smoking in service.  Thus, the appellant's claim 
for direct service connection on the basis of cigarette 
smoking during service is not well grounded and must be 
denied.

Furthermore, the Board notes there is no competent medical 
evidence of a nexus between the combination of cigarette 
smoking during service and radiation exposure, and the 
veteran's lung cancer.  Diabetes mellitus has also not been 
linked to service.  Thus in the absence of competent medical 
evidence to support such a contention, the appellant's claim 
for service connection is not well grounded and must be 
denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

